Name: COMMISSION REGULATION (EC) No 1594/97 of 6 August 1997 amending the export taxes on cereal products
 Type: Regulation
 Subject Matter: taxation;  foodstuff;  plant product
 Date Published: nan

 No L 215/34 EN Official Journal of the European Communities 7. 8 . 97 COMMISSION REGULATION (EC) No 1594/97 of 6 August 1997 amending the export taxes on cereal products validity has already been limited as a precautionary measure to 30 days in order to restrict quantities; whereas it is not necessary to penalize these licences; Whereas Commission Regulation (EEC) No 120/89 (*), as last amended by Regulation (EC) No 2194/96 (6), and in particular Article 3 thereof, is applicable; Whereas, in the light of recent market and exchange-rate developments, an immediate increase in the export levy is the most appropriate way of preventing disturbance of the market, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 16 thereof, Whereas Article 16 of Regulation (EC) No 1766/92 provides that where quotations or prices on the world market for certain products reach the level of Community prices and such situation is likely to continue and deteri ­ orate thereby disturbing or threatening to disturb the Community market, appropriate measures may be taken ; whereas Article 15 of Commission Regulation (EC) No 1 50 1 /95 (3), as last amended by Regulation (EC) No 1 259/97 (4), provides that where such conditions are met, an export tax may be fixed and may vary according to the destination; Whereas prices on the world market for common wheat and durum wheat have reached the level of those in the Community; whereas this situation is likely to lead to an excessive export of common wheat, of durum wheat, flour of common wheat, flour of durum wheat, flour of meslin , groats and meal of common wheat and groats and meal of durum wheat from the Community; whereas it has there ­ fore been decided to apply an export tax to these products at a level adapted to the current situation on the world market and which will avoid disturbance to the Com ­ munity market; Whereas export licences applied for before 1 August 1997 for these products are still currently valid; whereas their Article 1 1 . The export taxes referred to in Article 15 of Regula ­ tion (EC) No 1501 /95 are fixed at the level set out in the Annex to this Regulation . 2. These taxes shall not apply, however, to export licences applied for before 1 August 1997 . 3 . Commission Regulation (EC) No 1575/97 ^ is repealed . Article 2 This Regulation shall enter into force on 7 August 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 August 1997. For the Commission Monika WULF-MATHIES Member of the Commission (  ) OJ No L 181 , 1 . 7 . 1992, p. 21 . 0 OJ No L 126, 24. 5 . 1996, p. 37 . (3) OJ No L 147, 30 . 6 . 1995 , p. 7 . h) OJ No L 174, 2. 7 . 1997, p. 10 . o OJ No L 16, 20 . 1 . 1989, p. 19 . (6) OJ No L 293 , 16 . 11 . 1996, p. 3 . 0 OJ No L 211 , 5 . 8 . 1997, p. 43 . 7. 8 . 97 1 EN 1 Official Journal of the European Communities No L 215/35 ANNEX CN code Level of export tax in ECU/tonne 1001 10 00 15,00 1001 90 99 6,00 1101 00 11 22,50 1101 00 15 8,50 1101 00 90 8,50 1103 11 10 22,50 1103 11 90 8,50